Citation Nr: 1117680	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-38 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1980 to December 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Cheyenne, Wyoming RO.  In March 2011, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  

The matter of service connection for PTSD on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any further action on his part is required.


FINDINGS OF FACT

1.  An unappealed April 2006 rating decision reopened and denied de novo the Veteran's claim of service connection for PTSD, based essentially on findings that his PTSD pre-existed service; that there was no credible corroborating evidence of a stressor event in service; and that any pre-existing psychiatric disability was not shown to have been aggravated by/during service.  

2.  Evidence received since the April 2006 rating decision includes medical records showing a diagnosis of PTSD due to military sexual trauma; and evidence that tends to corroborate the occurrence of a stressor event in service; relates to the unestablished facts necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

A May 2002 rating decision denied the Veteran's claim of service connection for PTSD, based essentially on findings that the evidence did not show a stressor event in service or that a pre-existing condition was aggravated by service.  A June 2003 rating decision reopened and denied the claim, finding that there was no credible evidence that the claimed stressor event in service occurred, and because it was not shown that pre-existing psychiatric disability was aggravated in service.  An April 2006 rating decision again reopened and denied the Veteran's claim, based essentially on findings that there was no credible supporting evidence of a stressor event in-service.  The appellant did not finalize an appeal as to any of these decisions and they, each, became final (the April 2006 rating decision being the last final decision in the matter).  38 U.S.C.A. § 7105.

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(e).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record at the time of the April 2006 rating decision included the Veteran's service treatment records (STRs), which do not show any complaints, treatment, or diagnosis of psychiatric disability.  The evidence also included service personnel records (SPRs), which show he was involved in proceedings under Article 15 for failure to report for duty on October 14, 1981 and for an unauthorized absence from duty on April 17, 1982; that he was absent from his place of duty on August 31, 1981, on November 3, 1981, on May 11, 1982, and on August 31, 1982; and a vehicle accident report with statements on September 29, 1982.  The separation papers show that he was honorably discharged for unsatisfactory performance.  The Notice of Initiation of Elimination Proceedings specifies the reasons for unsatisfactory performance as the Article 15 citations dated November 3, 1981 and May 11, 1982, the Vehicle Accident Report dated September 29, 1982, and statements by several individuals regarding the Veteran's behavior/performance written in May 1982, July 1982, August 1982, and September 1982.  Evidence at the time of the April 2006 rating decision also included VA inpatient and outpatient treatment records which include numerous diagnoses of PTSD with a history of military sexual trauma, as well as polysubstance abuse/dependence, bipolar disorder, schizoaffective type disorder, adjustment disorder, and antisocial personality traits.

Evidence received since the April 2006 decision includes VA inpatient and outpatient treatment records which continue to show assessments of PTSD secondary to military sexual trauma, bipolar disorder, polysubstance abuse, and antisocial personality traits.  The Veteran has submitted additional statements regarding his claimed stressors of attempted sexual assault and racist treatment by members of his company, including a statement identifying the exact date of an attempted assault on him as May 16, 1981.  He submitted a February 2008 buddy statement from serviceman [redacted], who stated that he witnessed members of the 502nd Engineer Company holding Ku Klux Klan meetings in the field wearing white robes, and that he told the Veteran it was a racist company.  He stated that the worst offender was SP4 [redacted], who verbally assaulted the Veteran and attacked him for being on the wrong side of the yard during a beer fest.  He described an incident in which he was "riding shotgun" with the Veteran in a convoy and the brakes failed after pausing at a rest stop, leading them to pass the rest of the convoy; when they stopped, they noted the air valve had been opened, whereas it had been closed until the rest stop.  He stated that the members of the company "messed with [the Veteran] bad", and recalled that the Veteran was briefly the colonel's driver.

The Veteran also submitted family statements from his mother and two sisters.  In a December 2009 statement, the Veteran's sister related that the Veteran told her "what happened to him in Germany when the men tried to rape him".  A December 2009 statement from his mother reports, "My son also confided in me that in Germany that he was almost raped."  The statements from his mother and two sisters all indicate that the Veteran's behavior and attitude were changed upon return from service.  

The Board finds that the evidence received since the April 2006 rating decision is both new and material.  It was not before agency decision-makers in April 2006, and therefore is new.  As the newly submitted evidence includes statements that would tend to corroborate his stressors as described, it relates to the unestablished facts necessary to substantiate the claim of service connection for PTSD (and raises a reasonable possibility of substantiating the claim).  Notably, for purposes of reopening the claim the lay statements are considered credible.  See Fortuck, supra.  Significantly, the record shows diagnoses of PTSD based on the alleged stressors.  Therefore, the additional evidence received is new and material, and the claim of service connection for PTSD may be reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD is granted.


REMAND

At the outset, it is noteworthy that the Veteran is entitled to a presumption of soundness on entry in service (here, for psychiatric disability), and that the presumption is rebuttable only by clear and unmistakable evidence.  
The Veteran's claim of service connection claim for PTSD is based on an allegation that such disability resulted from personal assaults in service.  He contends that, in approximately May 1981 while serving with the 502nd Engineer Company in Karlsruhe, Germany, he was sexually assaulted by an SP4 [redacted] and SP4 [redacted].  He contends that SP4 [redacted] began a physical altercation with him during a beer fest after calling him a racist epithet.  He contends that members of his company were involved in the Ku Klux Klan, held meetings in the field during field maneuvers, and physically assaulted him in his tent one evening after a Klan meeting.  He contends that he was threatened on numerous occasions by SP4 [redacted] and others.  He also contends that other individuals in his company loosened the air valve on his truck on two occasions, causing the brakes to fail.  He contends that on the first occasion, the failing brakes caused him to pass the rest of the convoy in which he was driving, which resulted in the removal of his driver's license; on the second occasion, the failing brakes resulted in a truck accident, for which court martial proceedings were suggested.

C.F.R. § 3.304(f) provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3).

The Veteran has submitted a February 2008 statement from fellow service member [redacted], who described stressor events the Veteran had alleged, and statements from his mother and sister describing his state of mind after service (and what he related to them).  The alleged stressor events in service may not be capable of complete corroboration by official records; nevertheless, service records might provide at least partial corroboration for the accounts, including those by [redacted] [redacted].  For example, unit records should corroborate that the Veteran, [redacted], and the named perpetrators served in the same unit at the same time.  Furthermore, base (MP & Investigative Service) and unit records may corroborate whether there was activity by elements such as the Ku Klux Klan where the Veteran was stationed.  And while statements from the Veteran's mother and sister would appear to corroborate his alleged stressors, they were written at his behest over 25 years after the alleged incidents.  Their probative value would be enhanced by any contemporaneous evidence corroborative of his accounts, such as any retained letters between the Veteran and his mother or sister at or shortly after the time of the alleged in-service assaults.

Furthermore, the Veteran has reported on several occasions that his behavior changed in service following the alleged assaults; specifically he related that he felt unable to get out of bed to make formation, and he began drinking more heavily due to his problems.  He stated that he received Article 15 citations for his behavior and accepted discharged from service under honorable conditions rather than be court martialed for the truck accident.  The Veteran's SPRs corroborate his involvement in various disciplinary actions in service.   

The RO has made adjudicatory determinations to the effect that the Veteran's disciplinary problems did not constitute evidence of behavior changes corroborating that he was a victim of a personal assault(s).  However, that is (in part at least) a medical question, and some medical guidance would be helpful.  

Finally, updated records of any VA psychiatric treatment the Veteran may have received are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for psychiatric disability.

2.  The RO should ask the Veteran to indicate whether there is any contemporaneous corroborative evidence of his alleged stressor events in service, e.g., retained contemporaneous communications (letters) by/to the Veteran or by/to his mother and/or sister, and if so to submit such evidence.

3.  The RO should arrange for exhaustive development for information tending to corroborate his alleged stressor event(s) in service, specifically including findings whether the Veteran, [redacted], and the named perpetrators of the alleged assault in service indeed served in the same unit at the time of the alleged events.  It should also be ascertained whether there are any unit records or base records (to include any MP or/military investigative unit) corroborating that there was known (or suspected) activity by elements such as the Ku Klux Klan at the base (and during the time) where the Veteran alleges the events occurred.  Any leads regarding further sources of information should be pursued to their logical conclusion.  If this development proves fruitless, the scope of the search for information should be described in detail for the record.   

4.  The RO should then arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability, and specifically whether he has PTSD based on a corroborated stressor event in service.   The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination (and the examiner should be advised of any and all official and lay evidence that is corroborative of the Veteran's stressor accounts, and when such evidence was generated (whether recent or contemporaneous with the alleged events)).  Based on a review of the record, and psychiatric examination of the Veteran, the examiner should provide an opinion that responds to the following:  

(a) Is there any evidence in the record that renders it undebatable from a medical standpoint that a psychiatric disability pre-existed the Veteran's service?  If so, please identify such evidence.

(b) Was a psychiatric disability (and specifically an acquired psychiatric disability vs. a personality disorder) manifested in service?  If so, please identify (by medical diagnosis) such disability?  Please also indicate whether the Veteran's documented disciplinary problems in service, including Article 15s, AWOLs, and discharge for unsatisfactory performance (and events leading up to it) constitute evidence of behavior changes described in § 3.304(f) as supporting evidence of a personal assault stressor event.

(c) What is the nature and likely etiology of the Veteran's current psychiatric disability?  Specifically, does he have PTSD based on a stressor event that occurred in service?  If PTSD is diagnosed, please identify the underlying stressor event(s) and the corroborative evidence of such event(s), and the symptoms that support the diagnosis.  If PTSD is not diagnosed (or diagnosed but attributed to a nonservice stressor event), please explain what is lacking for such diagnosis (and if attributed to a nonservice stressor, please identify the factual evidence that supports such conclusion).   Please also opine whether any psychiatric disability diagnosed other than PTSD is related to the Veteran's service (and the nature of any such relationship).  

The examiner must explain the rationale for all opinions offered.  

5.  The RO should then re-adjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


